                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

DEREK A. CASARI,                                   )
an individual,                                     )
                       Plaintiff,                  )      Civil Action No. 20-cv-
                                                   )
        v.                                         )
                                                   )
                                                   )      JURY TRIAL DEMANDED
CONNTEK INTEGRATED SOLUTIONS                       )
INC., a Wisconsin corporation,                     )
                                                   )
                       Defendant.

                       COMPLAINT FOR PATENT INFRINGEMENT

        Derek A. Casari (“Casari” or “Plaintiff”), by its undersigned counsel, respectfully sets

forth its Complaint against Defendant Conntek Integrated Solutions Inc. (“Conntek” or

“Defendant”) stating as follows:

                                         THE PARTIES

        1.      Plaintiff Derek A. Casari (“Plaintiff” or “Mr. Casari”) is an individual who resides

at 15477 Dickens Street, Sherman Oaks, California, 91403. Mr. Casari is the inventor of the

invention set forth in U.S. Patent No. 6,217,390 B1.

        2.      According to corporate records filed with the Wisconsin Department of Financial

Institutions, Defendant Conntek Integrated Solutions Inc. (“Conntek”) is a Wisconsin

corporation with a principal office at 4640 W. Ironwood Drive, Franklin, Wisconsin, 53132-

8871.

                                    JURISDICTION AND VENUE

        3.      This Complaint alleges patent infringement under 35 U.S.C. § 271.




             Case 2:20-cv-00630-SCD Filed 04/20/20 Page 1 of 7 Document 1
       4.      This Court has subject matter jurisdiction for patent claims pursuant to 28 U.S.C.

§§ 1331 and 1338.

       5.      The Court has personal jurisdiction over Defendant because Conntek is

incorporated in Wisconsin and its principal place of business is located in this jurisdiction.

Conntek also has purposefully availed itself of the rights and privileges of conducting business in

Wisconsin, both generally and specifically regarding the infringing activity described below.

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 (b) and (c)

and/or 1400, because Defendant Conntek committed acts of infringement in this District and has

a regular and established place of business in this District.

                                  FACTUAL ALLEGATIONS

       7.      Mr. Casari is the owner of United States Patent No. 6,217,390 B1 (the “’390

Patent”), entitled “AC Adaptor for Computer,” and issued on April 17, 2001. A true and correct

copy of the ’390 Patent is attached hereto as Exhibit “A.”

       8.      Claim 1 of the ’390 Patent, the only claim of the patent, is addressed to an AC

adapter and claims:

               An AC adapter for a computer, comprising:

               a single rigid housing with a concave end and a flat end;

               a tubular shroud at said concave end of said housing;

              three male prongs attached to said concave end of said housing and fully
       recessed within said tubular shroud;

             wherein all of said male prongs have identical rectangular cross-sections;
             wherein said concave end of said housing is adapted to be plugged into a
       conventional IEC power port on a conventional computer;

               three female sockets at said flat end of said housing; and



                                        -2-
            Case 2:20-cv-00630-SCD Filed 04/20/20 Page 2 of 7 Document 1
               three conductors connected between said male prongs and said female
        sockets to provide a straight-through connection;

                wherein said female sockets are adapted to receive a conventional AC
        power plug from an electrical device, so that said AC adapter is adapted to
        connect said conventional AC power plug to said International Electrotechnical
        Commission (IEC) power port on said computer for powering said electrical
        device through said computer.

        9.       The term of the ’390 Patent expired in October 2019, but the damage period for

infringement of the ’390 Patent covers the period from six years prior to the filing date of this

Complaint and through the end of the term for the ’390 Patent.

        10.      During the applicable damage period, Defendant Conntek offered for sale, sold, or

imported into the United States IEC C14 to NEMA 5-15R Adaptors identified by Conntek as at

least including, without limitation, Catalog Nos. 30130, 301308-FG, 30103, 30101, and, and as

shown          in      the      Internet-based       Conntek        Product       Catalog       at

http://www.conntek.com/images/catalog/PowerSystem2016.pdf (last accessed April 14, 2020)

(relevant pages attached at Exhibit “B” hereto) and at the “Products” link to Conntek’s website at

http://www.conntek.com/products.asp (last accessed on April 14, 2020) (relevant pages attached

at Exhibit “C” hereto). The Conntek Adaptors have been and are being sold at various outlets

including, without limitation, WalMart, Sears, and Amazon. In addition, and upon information

and belief, Conntek has sold other variations of IEC C14 to NEMA 5-15R Plug Adaptors in the

past.

        11.      Defendant Conntek was on notice of a patent infringement allegation by Mr.

Casari in respect to the ’390 Patent as early as November 18, 2015, when legal counsel for Mr.

Casari notified Conntek, of the ’390 Patent.




                                         -3-
             Case 2:20-cv-00630-SCD Filed 04/20/20 Page 3 of 7 Document 1
       12.     Despite such notice, Defendant Conntek has continued offering for sale, selling,

or importing its Conntek Adapters for use in the United States.

                                             COUNT I

                      INFRINGEMENT OF THE 6,217,390 B1 PATENT

       13.     The preceding paragraphs of the Complaint are hereby incorporated by reference

as though the same were fully set forth herein.

       14.     Defendant Conntek offers for sale sells, or imports the Conntek Adapters and

prior variations thereof that, upon information and belief, directly infringe claim 1 of the ’390

Patent, literally or under the doctrine of equivalents, in violation of 35 U.S.C. §271(a).

       15.     More specifically, and upon information and belief, the Conntek Adapters and

prior variations thereof include the elements of Claim 1 of the ’390 Patent (or equivalents

thereto). In particular, the Conntek Adapters and prior variations thereof provide an adaptor

comprising:

               a single rigid housing with a concave end and a flat end;

               a tubular shroud at said concave end of said housing;

              three male prongs attached to said concave end of said housing and fully
       recessed within said tubular shroud;

               wherein all of said male prongs have identical rectangular cross-sections;

             wherein said concave end of said housing is adapted to be plugged into a
       conventional IEC power port on a conventional computer;

               three female sockets at said flat end of said housing; and

              three conductors connected between said male prongs and said female
       sockets to provide a straight-through connection;

             wherein said female sockets are adapted to receive a conventional AC
       power plug from an electrical device, so that said AC adapter is adapted to



                                      -4-
          Case 2:20-cv-00630-SCD Filed 04/20/20 Page 4 of 7 Document 1
       connect said conventional AC power plug to said International Electroctechnical
       Commission (IEC) power port on said computer for powering said electrical
       device through said computer.

       16.     Upon information and belief, Defendant’s making, offering for sale, or selling of

the Conntek Adapters and prior variations thereof, with instructions to use claim 1 of the ’390

Patent, induces infringement of the ’390 Patent under 35 U.S.C. §271(b).

       17.     Upon information and belief, Defendant Conntek at all relevant times was and is

aware of the ‘390 Patent and has known that known that use of Conntek Adapters and prior

variations thereof by users in the United States has and will constitute direct infringement.

       18.     Upon information and belief, Defendant Conntek’s importation, offering for sale,

or sale of Conntek Adapters and prior variations thereof, with instructions to use such adaptors

within the scope of claim 1 of the ’390 Patent, are acts of contributory infringement of the ’390

Patent under 35 U.S.C. §271(c).

       19.     Defendant Conntek has imported, provided, and sold the Conntek Adapters and

prior variations thereof or offered them for sale to users in the United States intending that the

Conntek Adapters and prior variations thereof would be used in the United States. Further, upon

information and belief, Defendant Conntek also has known that that use of the Conntek Adapters

and prior variations thereof by users in the United States has and will constitute direct

infringement of the ’390 Patent.

       20.     By reason of the foregoing, Mr. Casari has been damaged and will continue to be

damaged in an amount yet to be determined and has suffered and will continue to suffer

irreparable loss and harm.

       21.     The activities of Defendant Conntek complained of herein constitute willful and

intentional infringement of the ’390 Patent, are in total disregard of the rights of Mr. Casari, and



                                      -5-
          Case 2:20-cv-00630-SCD Filed 04/20/20 Page 5 of 7 Document 1
were commenced and have continued in spite of Conntek’s knowledge that the manufacture, use,

sale, and offer for sale of the Conntek Adapters and prior variations thereof were and are in the

direct contravention of the rights of Mr. Casari.

       22.     This action, therefore, is “exceptional” within the meaning of 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that this Court enter judgment that:

       a.      Conntek is liable to Plaintiff for its direct, induced and contributory infringement

               and ordered to pay damages pursuant to 35 U.S.C. § 284 as a result of

               infringement of Plaintiff’s ’390 Patent, and all damages suffered by Plaintiff as a

               result of the infringement;

       b.      This case is exceptional under 35 U.S.C. § 285;

       c.      Plaintiff is entitled to a full accounting for and an award of damages for

               Conntek’s infringement of the ’390 Patent, including pre- and post-judgment

               interest and an increase in damages up to three times the amount found;

       d.      Plaintiff is awarded its attorneys’ fees, expenses and costs pursuant to 35 U.S.C.

               § 285; and

       e.      Plaintiff is awarded such further relief as the court may deem appropriate.


       A JURY TRIAL IS DEMANDED




                                        -6-
            Case 2:20-cv-00630-SCD Filed 04/20/20 Page 6 of 7 Document 1
Date: April 20, 2020          Respectfully submitted,

                              BOARDMAN & CLARK LLP

                              By

                              /s/ Barry J. Blonien
                              Barry J. Blonien
                              Wisconsin State Bar No. 1078848
                              Christopher J. Hussin
                              Wisconsin State Bar No. 1058328
                              One S. Pinckney Street, Suite 410
                              P.O. Box 927
                              Madison, WI 53701-0927
                              Telephone: 608-257-9521
                              Fax: 608-283-1709
                              Email: bblonien@boardmanclark.com
                                      chussin@boardmanclark.com


                              MEYER, UNKOVIC & SCOTT LLP
                              David G. Oberdick, Esquire [to be admitted Pro Hac Vice]
                              Pa. I.D. No. 47648
                              535 Smithfield Street, Suite 1300
                              Pittsburgh, PA 15222-2315
                              Telephone: 412-456-2800
                              Fax: 412-456-2864
                              Email: dgo@muslaw.com



                              ATTORNEYS FOR PLAINTIFF, DEREK A. CASARI




                                     -7-
         Case 2:20-cv-00630-SCD Filed 04/20/20 Page 7 of 7 Document 1
